DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 08/25/2022, with respect to the rejection of claims 1-13, 16, and 18 have been fully considered and are persuasive.  The rejection of claims 1-13, 16, and 18 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-13, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electrical energy storage device (1), comprising at least one electrical component (2) being a capacitor free from insulation, and a busbar (5) for electrical power distribution, wherein at least a first contact side (11) and/or at least a second contact side (12) of the electrical component (2) is connected to the busbar (5) for an electrical connection by a contact element (8), and wherein the contact element (8) is formed at least partially as a mesh (7) characterized in that the contact element (8) is constructed such that the contact element (8) surrounds an arrangement of capacitors and the busbar (5) in the region of an edge of the busbar (5), wherein the contact element is formed as mesh in a bended region, wherein the busbar (5) and the capacitors are located between opposite ends of the bended contact element, wherein the contact element is bow shaped, and wherein first contact sides of the capacitors face away from the busbar and the contact element contacts each first contact side, wherein the contact element is adhesively connected to the first contact side by soldering via several connection regions, wherein the connection regions are 4 times smaller than an extension of the first contact side.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the contact element is adhesively connected to the first contact side by soldering via several connection regions, wherein the connection regions are 4 times smaller than an extension of the first contact side” in combination with the other claim limitations. 

Cited Prior Art
Dillmann et al (US 2014/0036411) teaches relevant art in Fig. 1-3.
Eytcheson (US 2002/0190388) teaches relevant art in Fig. 5-6.
Huggett et al (US 5142439) teaches relevant art in Fig. 4.
OTA et al (US 2016/0308218) teaches relevant art in Fig. 2A.
Connolly (US 2003/0117763) teaches relevant art in Fig. 1-6.
KORICH et al (US 2010/0008018) teaches relevant art in Fig. 2-3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848